                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    ORANGEBURG DIVISION

Jabbar Straws,                            )
                                          )
                     Plaintiff,           )
                                          )                   Civil Action No. 5:18-cv-00516-TMC
       v.                                 )
                                          )                                  ORDER
South Carolina Department of Corrections, )
                                          )
                     Defendant.           )

        Plaintiff, proceeding pro se, filed this 42 U.S.C. § 1983 action alleging that the South

Carolina Department of Corrections violated his constitutional rights.1 (ECF No. 1-1). Defendant

filed a Motion for Summary Judgment on June 8, 2018. (ECF No. 28). Plaintiff filed a Response.

(ECF No. 36). Defendant did not reply. In accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02, D.S.C., this matter was referred to a magistrate judge for pretrial handling.

Before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court grant Defendant’s Motion for Summary Judgment. (ECF No. 41).

Plaintiff was advised of his right to file objections to the Report. (ECF No. 41-1). However,

Plaintiff filed no objections to the Report, and the time to do so has now run.

        The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

1
  Plaintiff filed his Complaint in the Court of Common Pleas for Richland County. Defendant removed the case
pursuant to 28 U.S.C. § 1441 and 1446. (ECF No. 1). Because Plaintiff alleges violations of his constitutional
rights, the court has construed this action as pursuant to 42 U.S.C. § 1983.

                                                         1
accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 41), which is incorporated

herein by reference. Accordingly, Defendant’s Motion for Summary Judgment (ECF No. 28) is

GRANTED.

       IT IS SO ORDERED.


                                                     s/Timothy M. Cain
                                                     United States District Judge

Anderson, South Carolina
November 19, 2018


                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
